Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tingting Liu on 07/25/2022.
The claims have been amended as follows:
1. (Currently Amended) An experiment-controlling system for accurate controlling of a macromolecular crystallization process, wherein the experiment system is a closed space encircled by a shell and is comprised of a platform-equipped horizontal moving slot and channel dedicated backwash module, a droplet adding control module, an observing module, a user observation computer system, and an experiment condition control module,[[;]] the platform-equipped horizontal moving slot and channel dedicated backwash module, the droplet adding control module, the observing module and the experiment condition control module are positioned inside the closed space, and the user observation computer system is positioned outside the closed space; 
wherein the platform-equipped horizontal moving slot and channel dedicated backwash module comprises a platform horizontal moving slot, an x-axis horizontal adjusting mechanism, a y-axis horizontal adjusting mechanism and a high-throughput macromolecular crystal cultivation platform,[[;]] the high-throughput macromolecular crystal cultivation platform is placed on the platform horizontal moving slot,[[;]] the horizontal position of the platform horizontal moving slot is adjusted through the x-axis horizontal adjusting mechanism, and the vertical height of the platform horizontal moving slot is adjusted through the y-axis horizontal adjusting mechanism, so as to ensure accurate movement of the high-throughput macromolecular crystal cultivation platform; 
wherein the droplet adding control module comprises a sample injector, a piston propulsion adjusting mechanism and a sample injector height adjusting mechanism, the piston propulsion adjusting mechanism is used for accurately controlling a volume of a droplet added by the sample injector, and the sample injector height adjusting mechanism is used for controlling the position of the sample injector; 
wherein the observing module comprises a high-speed microcamera and a camera adjusting unit, the high-speed microcamera is fixed to the camera adjusting unit, and a state of crystal inside the droplet on the high-throughput macromolecular crystal cultivation platform is observed by controlling the angle, brightness and magnification factor of the high-speed microcamera; 
wherein the experiment condition control module comprises a temperature and humidity measurement and control apparatus for controlling humidity and temperature required in the closed space; 
wherein the user observation computer system comprises a data export line and a user observing computer, and is used as an external extension of the observing system for facilitating the user to observe crystal growth under a camera lens of the high-speed microcamera using computer software,[[;]] and the user observing computer is connected with the camera adjusting unit through the data export line; and
wherein the high-throughput macromolecular crystal cultivation platform comprises a backwash liquor inlet, a backwash liquor flow channel and a backwash liquor outlet, backwash liquor enters from the backwash liquor inlet, and after washing the crystal in the backwash liquor flow channel, the backwash liquor flows out of the backwash liquor outlet. 
2. (Currently Amended) The experiment-controlling system for accurate controlling of the macromolecular crystallization process according to claim 1, wherein the backwash liquor flow channel is a convex or concave structure of micron scale structure with regular patterns; the high-throughput macromolecular crystal cultivation platform is formed by convex structures and concave structures with two different layout forms; 
a first layout form [[is]] of a lattice layout, with the convex structures on one side of the high-throughput macromolecular crystal cultivation platform according to the lattice layout, and with the concave structures on the other side of the high-throughput macromolecular crystal cultivation platform according to the lattice layout; and
a second layout form [[is]] of a tunnel layout, with the convex structures and the concave structures alternately arranged to form the high-throughput macromolecular crystal cultivation platform with tunnel type. 
3. (Currently Amended) The experiment-controlling system for accurate controlling of the macromolecular crystallization process according to claim 2, wherein according to a morphology of a macromolecule crystallization solution, sizes of the convex structures and the concave structures are determined, and a height of the convex structures or the concave structures is 10μm to 500μm. 
4-7. (Cancelled)
8. (Currently Amended) An experiment-controlling method for accurate controlling of the macromolecular crystallization process by using the experiment system of claim 1, comprising the following steps: 
(1) preparing a crystal culture solution with a macromolecule crystallization solution and solvent at a temperature of 20-30°C; disinfecting the high-throughput macromolecular crystal cultivation platform; adding the crystal culture solution into the sample injector; placing the high-throughput macromolecular crystal cultivation platform on the platform horizontal moving slot to complete preparation before crystal cultivation; 
(2) adjusting temperature and humidity measurement and control apparatus so that temperature and humidity conditions in a closed space reach values set during crystallization, wherein temperature and humidity throughout an experiment are controlled by the experiment condition control module; 
(3) adjusting the x-axis horizontal adjusting mechanism and the y-axis horizontal adjusting mechanism during the experiment, aligning a target site for adding a droplet on the high-throughput macromolecular crystal cultivation platform with the sample injector, adjusting the sample injector height adjusting mechanism according to a height of the high-throughput macromolecular crystal cultivation platform, and rotating a piston propulsion mechanism to extrude the droplet, the volume of which is indicated by graduations on the sample injector; 
(4) observing the state of the crystal droplet through the high-speed microcamera of the observing module, converting an observed content into an electrical signal and presenting on a user observing computer through a data export line, and collecting and storing crystallization pictures or videos; and
(5) taking out the high-throughput macromolecular crystal cultivation platform from the platform horizontal moving slot, connecting a pipeline of anti-solvent to the backwash liquor inlet to start washing, washing liquid passing through the backwash liquor flow channel and being collected at the backwash liquor outlet, and backwashing out the crystal to complete operation of high-throughput crystal cultivation.
The following is an examiner’s statement of reasons for allowance: The claims remain distinguished over all of the prior art for reasons of record. The Examiners Amendment was made for purposes of mitigating residual 35 U.S.C. 112 (b) issues regarding grammatical clarity and syntax. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
07/25/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778